972 F.2d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Scott C. SMITH, Plaintiff-Appellant,v.James BLODGETT, c/o Ayers, Defendant-Appellee.
No. 91-36204.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 20, 1992.*Decided Aug. 25, 1992.

Before EUGENE A. WRIGHT, BEEZER and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Smith appeals the dismissal of his section 1983 claim.   He contends that prison officials violated the First Amendment when they confiscated mail he had received at the time of his transfer into administrative segregation.   We affirm.


3
* Smith argues that Wash.Admin.Code § 137-32-030(1)(d) (1990) creates a liberty interest in correspondence.   Because the Washington Administrative Code does not contain substantive limitations or the requisite mandatory language, it does not create a liberty interest in correspondence while in administrative segregation.   Olim v. Wakinekona, 461 U.S. 238, 249 (1983).

II

4
Smith also asserts that prison officials violated his First Amendment rights.   An inmate retains only those First Amendment rights not inconsistent with his status.   Pell v. Procunier, 417 U.S. 817, 822 (1974).   The imposition of some restrictions on First Amendment rights is justified for security reasons.   Id. at 827.


5
The prison officials' decision to prohibit Smith from retaining certain correspondence while in administrative segregation was in accordance with prison regulations.   Legitimate security reasons underlay the restriction and no First Amendment right was violated.   Id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3